DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogo et al. US 2017/0299896.
Regarding claim 1, Ogo discloses a spectacle lens ([0030], spectacle lens), comprising: a lens substrate ([0030], lens base material); a multilayer film ([0030], multilayer film) disposed on one of an object side surface and an eyeball side surface of the lens substrate ([0030], on each surface of an eyeball-side surface and an object-side surface of the lens base material); and a multilayer film the layers disposed on another of the object side surface and the eyeball side surface ([0042]) of the lens substrate ([0045]-[0046], the multilayer film can contain multiple lenses and more than one layer made of multiple materials), wherein an average wavelength range from 380 to 500 nm is 10.00% or more ([0032], each surface of the eyeball-side surface and the object-side surface may have a characteristic of reflecting incident light, spectacle lens tends to become stronger as the mean reflectance becomes higher,                 
                    
                        
                            R
                        
                        
                            B
                        
                    
                
            (object) and                 
                    
                        
                            R
                        
                        
                            B
                        
                    
                
            (eye) each may be less than or equal to 10.00%, which is within the claimed range), and at each wavelength within a range from 400 nm to 780 nm ([0032], 430 to 450 nm), at least one of the following ([0032],                 
                    
                        
                            R
                        
                        
                            B
                        
                    
                
            (object) may be equal to or may be equal to or more than 4.00% and within the claimed range) and a reflectance on an eyeball side surface of the spectacle lens is 5.00% or less at a corresponding wavelength ([0032],                 
                    
                        
                            R
                        
                        
                            B
                        
                    
                
            (eye) may be equal to or may be equal to or more than 4.00% and within the claimed range) ; (b) the reflectance on the eyeball side surface of the spectacle lens exceeds 5.00%, and the reflectance on the object side surface of the spectacle lens is 5.00% or less at the corresponding wavelength; and (c) the reflectance on the object side surface of the spectacle lens is 5.00% or less and the reflectance on the eyeball side surface of the spectacle lens is 5.00% or less at the corresponding wavelength.
Regarding claim 2, Ogo discloses wherein the average reflectance within the wavelength range from 380 to 500 nm ([0032], 430 to 450 nm) measured on the one surface is 10.00% or more ([0032],                 
                    
                        
                            R
                        
                        
                            B
                        
                    
                
            (object) and                 
                    
                        
                            R
                        
                        
                            B
                        
                    
                
            (eye) is equal to 10% and within the claimed range), and the average reflectance within the wavelength range from 380 to 500 nm measured on the other surface is less than 10.00% ([0032],                 
                    
                        
                            R
                        
                        
                            B
                        
                    
                
            (object) and                 
                    
                        
                            R
                        
                        
                            B
                        
                    
                
            (eye) is less to 10% and within the claimed range), and a first average reflectance within the wavelength range from 430 to 450 nm measured on the one surface where the average reflectance of the spectacle lens within the wavelength range from 380 to 500 nm is 10.00% or more ([0032],                 
                    
                        
                            R
                        
                        
                            B
                        
                    
                
            (object) is within the wavelength range of 430 to 450 nm and equal to 10% and within the claimed range), is 12.00% or more ([0037], reflecting from the object side surface is 16% or more and within the claimed range).
([0032],                 
                    
                        
                            R
                        
                        
                            B
                        
                    
                
            (object) and                 
                    
                        
                            R
                        
                        
                            B
                        
                    
                
            (eye) is equal to 10% and within the claimed range), a difference between the first average reflectance within the wavelength range from 430 to 450 nm ([0016], a wavelength range of 380 to 500 nm measured on the eyeball-side surface of the spectacle lens is in a wavelength range of 400 to 480 nm) and a second average reflectance within the wavelength range from 460 to 480 nm of the spectacle lens ([0016], a wavelength range of 380 to 500 nm measured on the eyeball-side surface of the spectacle lens is in a wavelength range of 400 to 480 nm), that is (first average reflectance - second average reflectance) (the range of each average reflectance is given within [0016]), is 5.00% or more ([0013], [0015]).
Regarding claim 4, Ogo discloses wherein, in the entire range of the wavelength range of more than 500 nm and 780 nm or less ([0039], range of 520 to 580 nm), the reflectance on the object side surface of the spectacle lens is 5.00% or less ([0039], the object-side surface may be less than or equal to 0.60% and within the claimed range) and the reflectance on the eyeball side surface of the spectacle lens is 5.00% or less at the corresponding wavelength ([0039], the eyeball-side surface may be less than or equal to 0.60% and within the claimed range. 
Regarding claim 5, Oro discloses spectacles ([0025], spectacles) including the spectacle lenses ([0030], spectacle lens) according to Claim 1.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SHARRIEF I BROOME/           Examiner, Art Unit 2872